MEMORANDUM *
Petitioner Francisco Rocael Reyes Ma-zariegos petitions for review of the Board of Immigration Appeals’ summary affir-mance of the Immigration Judge’s denial of his application for asylum, withholding of removal and protection under the Convention Against Torture. Petitioner seeks review only of the IJ’s determination that he failed to establish a well-founded fear of future persecution upon his return to Guatemala. Petitioner is not entitled to a presumption of future persecution on the basis of past persecution, for he does not seek review of the IJ’s findings that he did not suffer past persecution.
*631Where an applicant for asylum has not demonstrated past persecution, the applicant must show “both a subjective fear of future persecution and an objectively ‘reasonable possibility’ that the applicant will be persecuted upon return to the country in question.” Recinos De Leon v. Gonzales, 400 F.3d 1185, 1190 (9th Cir.2005) (internal citation omitted). Substantial evidence supports the IJ’s determination that he failed to establish a well-founded fear of future persecution. He testified that, before leaving Guatemala in 1993, he had difficulties in his hometown of Panorama with guerillas. Since his departure, peace accords between the government and guerillas have been signed. There is thus nothing in this record to suggest any objective basis for a fear of worse treatment in the future than in the past.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.